DETAILED ACTION
This action is in response to communications filed on December 7th, 2021.
Claims 1-20 are hereby allowed.  Claims 1, 8, and 15 are currently amended.  
The present application is a continuation of application no. 15/625,094, filed on June 16th, 2017, which has matured into patent no. 10,652,300.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 7-9 of their response filed on December 7th, 2021 are persuasive in arguing that the prior art of record (the combination of Nakamishi and Maharajh) does not teach independent claims 1, 8, and 15, as amended.  Specifically, the prior art of record does not teach: a remote server generating a schema object specific to an encoder version that defines a field structure for the list of requested settings.
Upon further search and consideration in the technology area creating encoding profile templates, no prior art was identified as teaching: a remote server generating a schema object specific to an encoder version that defines a field structure for the list of requested settings.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brockmann	Pat. Pub.	2014/0289627
Talvensaari	Pat. Pub.	2015/0227294
Maynard	Pat. Pub.	2016/0041993
Amine		Pat. Pub.	2014/0351870
Galvin		Pat. Pub.	2016/0232764
Maharajh	Pat. Pub.	2011/0225417
Tsukuda	Pat. Pub.	2009/0268024
Kowalski	Patent no.	6,529,146
Liebman	Pat. Pub.	2011/0125818
Iwasaki		Patent no.	10,313,576
Ramamurthy	Pat. Pub.	2017/0208335
Sadhwani	Pat. Pub.	2016/0277768
Maharajh	Pat. Pub.	2013/0166580

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/10/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457